Title: To James Madison from Norman Butler and Josiah Benton (Abstract), 1 April 1805
From: Butler, Norman,Benton, Josiah
To: Madison, James


1 April 1805, Hartford, Connecticut. “Under the seventh article of the Treaty between the United States & Great Britain, We Norman Butler & Josiah Benton, have an award for the Brig Sally, Josiah Benton Master, and her Cargo condemned at Tobago, which award, includes also the Mariners Interest; but in January 1804, on application at your Office, We received an order, for George W Erving Esqr. American Agent in London to pay our Interest seperately from the Mariners, and in the same month of January, we executed our powers of Attorney authorizing either of two Gentlemen in Birmingham to receive the award, as the installments became due, by virtue of which powers of Attorney, the first & second installments, were paid by Mr Erving; since which time, we have revoked said powers of Attorney, and under the same seals of Revocation, appointed other persons, for the purpose of receiving the third installment; from which last persons, impowered, We have received information that, it is doubtfull, whether the Agent for the UStates, will pay the said third installment when due, alledging, that the same is contemplated to be paid, at the Treasury of the UStates; which information is very unexpected, and should it be the case, will be of considerable damage to us, as the amount is appropriated in England. We therefore, have to request, that you will be pleased, to inform us, whether, under the circumstances stated, the present order of Government, will remove the payment of our third installment to the Treasury of the UStates; if it does, We must beg leave further to request, that you will be pleased (if compatible with your duty) to permit our third installment to be paid to our attornies in London, and furnish us with, or otherwise give, directions for that purpose.”
